Citation Nr: 0809376	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service connected left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from January 1981 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran was originally found to have a service-connected 
left knee disorder in an August 2003 rating decision, and was 
assigned a noncompensable evaluation.  On January 28, 2005, 
he filed the current claim for an increased rating.  In the 
August 2005 rating decision the RO increased the evaluation 
of the veteran's left knee to 10 percent, effective from 
January 28, 2005.

FINDING OF FACT

The veteran's left knee disorder is characterized by no more 
than slight recurrent subluxation or lateral instability, a 
range of motion of 100 degrees flexion without pain, and full 
extension.

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a left knee disorder are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5299-5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In March 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The August 2005 rating decision and 
October 2005 SOC explained the basis for the RO's action, and 
the SOC provided him with an additional 60-day period to 
submit more evidence.  It appears that obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  The notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in his everyday, daily life.  There is no prejudicial 
error shown in this regard.

In addition, to whatever extent the decision of the Court In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no new effective date 
will be assigned, so that issue is moot.  The Board notes 
that, in a VCAA Notice Response which the veteran returned to 
the RO in April 2006, he indicated that he had "no other 
information or evidence to give VA to substantiate my 
claim."

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, when an appeal arises from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In the present case, at a February 2005 VA outpatient 
treatment visit, the veteran complained of knee pain.  In 
July 2005 the veteran had a VA compensation and pension 
examination for his left knee.  He reported that the 
frequency and duration of his left knee pain and stiffness 
depended on activity, and he rated the severity as an eight 
out of ten, and he said that he took Tylenol as required with 
some relief.  He further reported that walking 15 minutes, 
standing ten minutes, getting up and down from the floor, 
squatting, and using stairs were all precipitating factors.  
During long drives he said he had to stop and stretch his 
knee.  There were no episodes of dislocation or recurrent 
subluxation.  

Upon clinical evaluation, the veteran's left knee had 110 of 
140 degrees of flexion with pain at 100 degrees, quadriceps 
wasting, and no catching, grinding, or popping.   There was 
also normal stability, no weakness, no effusion, and no 
tenderness of the patella and quadriceps tendon.  The 
cruciates were stable with negative Lachman and drawer 
testing, and there was no pain on motion other than pain on 
extension of the knee on the McMurray test.  The examining 
physician opined that joint function is additionally limited 
by 20 percent due to pain, stiffness, and lack of endurance 
following repetitive use.  In addition, he felt that the 
veteran had normal gait, no evidence of abnormal weight 
bearing, and no signs of inflammatory arthritis.  The 
diagnosis was residuals of status post surgery for patellar 
rupture.  In an addendum to the examination report written 
later in July 2005, the physician wrote that there is no pain 
on full passive or active extension, that flexion is 
additionally limited by ten degrees due to pain, and that 
there is stiffness and a lack of endurance following 
repetitive use. 

The veteran currently has a 10 percent evaluation under 
Diagnostic Code 5299-5257, which contemplates slight lateral 
instability or recurrent subluxation.  38 C.F.R. § 4.71a, DC 
5257; see also 38 C.F.R. §§ 4.20, 4.27 (DC 5299 identifies 
musculoskeletal system disabilities that are not specifically 
listed, but are rated by analogy to similar disabilities).  
Moderate lateral instability or recurrent subluxation are 
assigned a 20 percent rating, and severe lateral instability 
or recurrent subluxation are assigned a 30 percent rating. 

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

As discussed above, the VA examiner noted that there were no 
episodes of recurrent subluxation and that the veteran's left 
knee has normal stability.  He did find, however, that 
McMurray's test was positive.  In light of the examination 
results, an increased evaluation under DC 5299-5257 is not 
warranted because the veteran does not have more than slight 
lateral instability or recurrent subluxation.

DCs 5260 and 5261 provide for rating based on limitation of 
motion.  Under DC 5260, a zero percent (noncompensable) 
rating is warranted if flexion is limited to 60 degrees; a 10 
percent rating is warranted if flexion is limited to 45 
degrees; a 20 percent rating is warranted if flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
if flexion is limited to 15 degrees.  Under DC 5261, a 
noncompensable rating is warranted if extension is limited to 
5 degrees; a 10 percent rating is warranted if extension is 
limited to 10 degrees; a 20 percent rating is warranted if 
extension is limited to 15 degrees; a 30 percent rating is 
warranted if extension is limited to 20 degrees; a 40 percent 
rating is warranted if extension is limited to 30 degrees; 
and a 50 percent rating is warranted if extension is limited 
to 45 degrees.  Full range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II.

In evaluating the veteran's claim under DCs 5260 and 5261 the 
Board notes that, at his July 2005 VA examination, he could 
flex his left knee to 110 degrees with pain and 100 degrees 
without and had full extension (i.e., he could fully 
straighten his legs).  Therefore, the Board finds that DCs 
5260 and 5261 are not applicable in this case.

The Board has also considered the veteran's service connected 
left knee disability under DCs 5256, 5262, and 5263; however, 
he has never been shown to have ankylosis of the left knee, 
impairment of the tibia and fibula, or genu recurvatum.  
Therefore, DCs 5256, 5262, and 5263 are not applicable 
herein.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), we are required to consider 
the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain alone.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his bilateral knee disability, other than 
for surgery.  In sum, there is no indication in the record of 
such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  The Board thus finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As noted, the issue now before the Board is whether a rating 
in excess of 10 percent assigned by the RO for the left knee 
under DCs 5099-5257 should be increased to a higher level.  
In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and that an increase beyond 10 percent is warranted for his 
left knee disorder.  


Finally, in light of the holding in Hart, supra, the Board 
has considered whether the veteran is entitled to a 
"staged" rating for his left knee disorder, as the Court 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time has the disability on appeal 
been more disabling than as currently rated under the present 
decision of the Board.  Therefore, a "staged" rating is not 
appropriate.


ORDER

A rating in excess of 10 percent for a left knee disorder is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


